Citation Nr: 1232242	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for intertrigo claimed as the result of herbicide exposure.  

2.  Entitlement to an effective date prior to July 15, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for intertrigo claimed as the result of herbicide exposure.  

In August 2011, the RO, in pertinent part, granted service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of July 15, 2010.  In January 2012, the RO denied a TDIU.  In February 2012, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation and effective date assigned of his PTSD and the denial of a TDIU.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of the initial evaluation and effective date for the award of service connection for PTSD and the Veteran's entitlement to a TDIU are REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  





FINDING OF FACT

On August 23, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for intertrigo claimed as the result of herbicide exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for intertrigo claimed as the result of herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2011).  In an August 23, 2012, written statement, the Veteran stated that he wished to withdraw his "claim for service connection for a skin rash (intertrigo)."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for intertrigo claimed as the result of herbicide exposure.  Therefore, it is dismissed.  




ORDER

The issue of whether new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for intertrigo claimed as the result of herbicide exposure is dismissed.  


REMAND

The Veteran has submitted a timely NOD with the initial evaluation and effective date for the award of service connection for PTSD and the denial of a TDIU.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses those issues.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board must remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2011).  

Accordingly, the case is REMANDED for the following action: 

Issue a SOC to the Veteran and his attorney which addresses the issues of the initial evaluation and effective date for the award of service connection for PTSD and the Veteran's entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


